—In a neglect proceeding pursuant to Family Court Act article 10, Laura F. appeals from an order of disposition of the Family Court, Queens County (Berman, J.), dated November 24, 1997, which, upon a fact-finding order of the same court dated June 19, 1997, made upon the appellant’s admission that she had neglected her child, placed the child in the custody of the Department of Social Services for a period of 12 months.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appeal from the dispositional order must be dismissed as academic because that order expired by its own terms on November 24, 1998 (see, Matter of Lockett S. v Onya S., 247 AD2d 622; Matter of Richard S., 242 AD2d 575; Matter of Ricardo R., 220 AD2d 431; Matter of Commissioner of Social Servs. of City of N. Y. [Nicholas A.] v Abigail A., 219 AD2d 652). S. Miller, J. P., Thompson, Krausman, Florio and Smith, JJ., concur.